1
2
3
4
5                         UNITED STATES DISTRICT COURT
6                      SOUTHERN DISTRICT OF CALIFORNIA
7
8    HENRY VASQUEZ,                            Case No.: 18-cv-2097-GPC-MDD
9                                 Plaintiff,
                                               ORDER DENYING PLAINTIFF'S
10   v.                                        MOTION FOR APPOINTMENT OF
                                               COUNSEL
11   DANIEL PARAMO, et al.,
12                             Defendants.     [ECF No. 20]
13
14        Plaintiff, proceeding pro se and in forma pauperis with a civil rights
15   Complaint filed pursuant to 42 U.S.C. § 1983, is currently incarcerated at
16   Richard J. Donovan Correctional Facility (RJD). (ECF No. 1). On March 8,
17   2019, Plaintiff moved for appointment of counsel. (ECF No. 20).
18        Generally, a person has no right to counsel in civil actions. Palmer v.
19   Valdez, 560 F.3d 965, 970 (9th Cir. 2009). Thus, federal courts do not have
20   the authority “to make coercive appointments of counsel.” Mallard v. United
21   States District Court, 490 U.S. 296, 310 (1989).
22        District courts have discretion, however, pursuant to 28 U.S.C. §
23   1915(e)(1), to “request” that an attorney represent indigent civil litigants
24   upon a showing of exceptional circumstances. See Terrell v. Brewer, 935 F.2d
25   1015, 1017 (9th Cir. 1991). “A finding of exceptional circumstances requires
26   an evaluation of both the ‘likelihood of success on the merits and the ability of
27   the plaintiff to articulate his claims pro se in light of the complexity of the

                                               1
                                                                        18cv2097-GPC-MDD
1    legal issues involved.’ Neither of these issues is dispositive and both must be
2    viewed together before reaching a decision.” Id. (quoting Wilborn v.
3    Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986)).
4         Here, Plaintiff supports his Motion by stating that he is enrolled in an
5    outpatient mental health program, is in Administrative Segregation, and
6    requires the use of a wheel chair. (ECF No. 20 at 2). However, it appears
7    that Plaintiff has a sufficient grasp of his case, the legal issues involved, and
8    is able to adequately articulate the basis of his claims as demonstrated by
9    Plaintiff’s Complaint. (ECF No. 1). In fact, Plaintiff’s pro se pleading
10   survived the initial screening provisions of 28 U.S.C. §§ 1915(e)(2) and
11   1915A(b). Further, Plaintiffs claims are not particularly complex, and
12   although sufficient to survive screening, Plaintiff has not demonstrated a
13   likelihood of success on the merits.
14        Thus, the Court finds that Plaintiff has failed to plead facts sufficient to
15   show the “exceptional circumstances” required for appointment of counsel
16   pursuant to 28 U.S.C. § 1915(e)(1) and therefore DENIES without prejudice
17   Plaintiff’s Motion for Appointment of Counsel.
18        IT IS SO ORDERED
19   Dated: March 14, 2019
20
21
22
23
24
25
26
27

                                             2
                                                                       18cv2097-GPC-MDD
